DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2022.
Applicant's election with traverse of Species I, 1, and B in the reply filed on 30 August 2022 is acknowledged.  The traversal is on the ground(s) that species A and B are used in different parts of the engine and can be used together.  This is found persuasive and the restriction between species A and B is removed. However, the election of sub-species II is still maintained as it is still relevant to the election that must be made. Because of the improper restriction subspecies organization an election between Figures 6A and 6B will not be required.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galle (US 20200018240).
Regarding claim 1, Galle discloses An assembly for a turbine engine, comprising: a case structure extending circumferentially about and axially along an axis (Figure 3, abstract); and an air conduit having a conduit centerline (Figure 3 shows a conduit 304 having a centerline 302), a conduit first end and a conduit second end (figure 3 shows the conduit having a first and second end), the air conduit extending longitudinally along the conduit centerline between the conduit first end and the conduit second end, the conduit first end connected to the case structure at a first location, the conduit second end connected to the case structure at a second location (Figure 3 shows the conduit connected to the case at the inlet and the outlet), the air conduit displaced from the case structure longitudinally between the conduit first end and the conduit second end (figure 3 shows the conduit being radially displaced from the case 102), and at least a majority of the conduit centerline following a non-straight trajectory (figure 3 shows the conduit forming a half circle, meaning the entire conduit centerline has a non-straight trajectory).
Regarding claim 2, Galle discloses that the non-straight trajectory is a continuously curved trajectory (Figure 3 shows that the conduit 304 has a continuously curved trajectory).
Regarding claim 3, Galle discloses that an entirety of the conduit centerline follows the non- straight trajectory (figure 3 shows the conduit forming a half circle, meaning the entire conduit centerline has a non-straight trajectory).
Regarding claim 4, Galle discloses that the conduit centerline is angularly offset from the case structure at the conduit first end by a first included angle; and the conduit centerline is angularly offset from the case structure at the conduit second end by a second included angle that is different than the first included angle (Figure 3 shows both the inlet and outlet being angled relative to the case. As Figure 3 shows the inlet having an acute angle with the axially rightward direction and the outlet having an obtuse angle with the axially rightward direction, they have different angles).
Regarding claim 5, Galle discloses that the first location is displaced from the second location axially along the axis (Figure 3 shows the inlet and outlet being axially displaced from each other).
Regarding claim 10, Galle discloses an air source; and an air cooled component within the case structure; the air conduit configured to receive air from the air source and direct the received air to the air cooled component (Figure 3 shows an air source 104 and a cooled component 108 with the conduit connecting the two).
Regarding claim 14, Galle discloses that the air conduit is fluidly coupled with a bleed orifice in the case structure at the conduit first end (Figure 3 shows the first end taking air from the source 104, meaning that the fluid that comes off the flowpath is bleed air).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle (US 20200018240) in view of Goulds (US 20190242264).
Regarding claim 6, Galle discloses the limitations of claim 1 as set forth in the above 102 rejection. However, it does not explicitly disclose the first location being circumferentially displaced from the second location. Galle and Goulds are analogous prior art because both describe cooling passages providing cooling air to turbine vane segments. Goulds teaches providing outlets 110 that are circumferentially offset from the inlet 135 in order to allow for direct fluid to specific vane locations and provide one inlet to multiple outlets. As both structures provide bleed air to gas turbine vanes, the split multiple outlet points of Goulds would provide predictable results in the system of Galle. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple circumferentially offset outlets of Goulds into the system of Galle because it allows for more precise distribution of air to multiple vane points and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 17, Galle discloses An assembly for a turbine engine (abstract), comprising: a case structure extending circumferentially about and axially along an axis (Figure 3, item 102); and an air conduit having a conduit centerline, a conduit first end and a conduit second end, the air conduit extending longitudinally along the conduit centerline from the conduit first end to the conduit second end (figure 3 shows a conduit 304 with a centerline 302), the conduit first end connected to the case structure at a first location (figure 3), , wherein an intermediate portion of the air conduit, longitudinally between the conduit first end and the conduit second end, is radially separated from the case structure (figure 3 shows the intermediate portion being radially separated from the case). However, it does not explicitly disclose that the conduit second end connected to the case structure at a second location that is circumferentially displaced from the first location about the axis. 
Galle and Goulds are analogous prior art because both describe cooling passages providing cooling air to turbine vane segments. Goulds teaches providing outlets 110 that are circumferentially offset from the inlet 135 in order to allow for direct fluid to specific vane locations and provide one inlet to multiple outlets. As both structures provide bleed air to gas turbine vanes, the split multiple outlet points of Goulds would provide predictable results in the system of Galle. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the multiple circumferentially offset outlets of Goulds into the system of Galle because it allows for more precise distribution of air to multiple vane points and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 18, Galle in view of Goulds teaches that more than fifty percent of the conduit centerline follows a curved trajectory (figure 3 shows the conduit forming a half circle, meaning the entire conduit centerline has a non-straight trajectory).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle (US 20200018240) in view of Jain (US 8240979).
Regarding claim 8, Galle discloses the limitations of claim 1 as set forth in the above 102 rejection. However, it does not explicitly disclose the air conduit having an elongated cross-sectional geometry. Galle and Jain are analogous prior art because both describe auxiliary air passages for turbine engines. Jain teaches providing a passage with an elongated shape (Figure 2) for the air passage. As Galle does not provide the specific shape of the air passage, one of ordinary skill in the art would have to choose a shape for the passage. Galle and Jaiun both seek to provide auxiliary fluid conduits for gas turbine engines so the elongated cross-sectional shape of the Jain fluid passageway would provide predictable results in the structure of Galle. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the elongated shape of Jain for the passage of Galle because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Galle (US 20200018240).
Regarding claim 11, Galle discloses the limitations of claim 10 as set forth in the above 102 rejection. Further, Figure 3 shows that the air 106 that supplies the cavity 104 which then supplies the passage 304 comes from the compressor section. This means that Galle discloses that the air source comprises a compressor section of the turbine vane and Figure 3 shows a turbine vane 108 being cooled by the air.
Alternatively, Galle discloses the limitations of claim 10 above but does not explicitly show the inlet existing in the compressor section of the engine. However, the embodiment of Figure 4 of Galle shows a passage being supplied by the compressor section of the engine to the vane of the turbine section for cooling. As the embodiment of figure 4 shows that the cooling fluid can be routed from the compressor to the turbine component, both provide passages with a metering valve, and the use of compressor bleed air for the cooling of turbine components is common in the art, providing the design of the embodiment of Figure 3 with the inlet of figure 4 in the compressor section would provide predictable results. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Figure 3 to have the inlet in the compressor from Figure 4 because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Claim(s) 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle (US 20200018240) in view of Chehab (US 20130111919).
Regarding claim 12, Galle discloses the limitations of claim 1 as set forth in the above 102 rejection. However, it does not explicitly disclose a stator vane with internal passageways where the conduit is fluidly coupled to the passageways. Galle and Chehab are analogous prior art because both describe cooling structures for turbine sections. Chehab teaches providing cooling fluid to internal passageways of a turbine vane in the turbine section (Figure 3, item 20). Galle already shows fluid being provided to the radially outer side of a turbine vane but does not describe if the fluid passes into or through the vane (Figure 3). Because of these similarities, the internal passageway vanes of Chehab would provide predictable results if added to the cooling structure of Galle. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the internal passageway vanes of Chehab in the cooling structure of Galle because the vane passages allow for cooling of the vane structures (Par. 0007) and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Regarding claim 13, Galle discloses the limitations of claim 1 as set forth in the above 102 rejection and a second air conduit within the case structure fluidly coupled with and downstream of the air conduit (Figure 3 item 306 shows a second conduit within the case that is fluidly downstream of the first conduit). However, it does not explicitly disclose the conduit extending radially across a flowpath of the engine. Galle and Chehab are analogous prior art because both describe cooling structures for turbine sections. Chehab teaches providing cooling fluid to internal passageways of a turbine vane in the turbine section (Figure 3, item 20). Galle already shows fluid being provided to the radially outer side of a turbine vane but does not describe if the fluid passes into or through the vane (Figure 3). Because of these similarities, the internal passageway vanes of Chehab would provide predictable results if added to the cooling structure of Galle. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the internal passageway vanes of Chehab in the cooling structure of Galle because the vane passages allow for cooling of the vane structures (Par. 0007) and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B). As the vane would then be fluidly coupled to item 306 it would become part of the second air conduit and would traverse the flow path.
Regarding claim 20, Galle discloses An assembly for a turbine engine (abstract), comprising: a case structure extending circumferentially around and axially along an axis (figure 4, item 102); a compressor section at least partially housed within the case structure (Figure 4, item 24); a stator vane downstream of the compressor section, the stator vane within the case structure (Figure 4, item 406); and an air conduit configured to receive bleed air from the compressor section (Figure 4 shows the conduit receiving bleed air), at least an intermediate portion of the air conduit displaced radially outboard from the case structure (Figure 4 shows the passage being radially outside of the case. However, Galle does not explicitly disclose the stator vane configured with a plurality of internal passages the received bleed air being directed to the plurality of internal passages. Galle and Chehab are analogous prior art because both describe cooling structures for turbine sections. Chehab teaches providing cooling fluid to internal passageways of a turbine vane in the turbine section (Figure 3, item 20). Galle already shows fluid being provided to the radially outer side of a turbine vane but does not describe if the fluid passes into or through the vane (Figure 4). Because of these similarities, the internal passageway vanes of Chehab would provide predictable results if added to the cooling structure of Galle. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the internal passageway vanes of Chehab in the cooling structure of Galle because the vane passages allow for cooling of the vane structures (Par. 0007) and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle (US 20200018240) in view of Alecu (US 20200182081).
Regarding claim 15, Galle discloses the limitations of claim 1 as set forth in the above 102 rejection. However, it does not explicitly disclose a scoop projecting into the flowpath of the turbine engine. Galle and Alecu are analogous prior art because both describe drawing fluid from a duct into passages from the duct. Galle teaches providing a scoop structure (Figure 4, item 38) in order to direct fluid into the conduit (Paragraphs 0005 and 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the scoop of Alecu to the inlet of Galle because it helps direct fluid into the conduit which can provide better cooling flow (Pars. 0005 and 0006).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galle (US 20200018240) in view of Goulds (US 20190242264) as applied to claim 17 above, and further in view of Chehab (US 20130111919).
Regarding claim 19, Galle in view of Goulds teaches the limitations of claim 17 as set forth in the above 103 rejection and teaches a compressor section at least partially housed within the case structure (Figure 1 shows a compressor) the air conduit fluidly coupled with and between the compressor section (Figure 3 shows item 104 fluidly supplied and fluidly coupled by the compressor, meaning that the conduit 302 is fluidly coupled with the compressor section. However, it does not explicitly teach the turbine vane having internal passages and coupled to the conduit. Galle in view of Goulds and Chehab are analogous prior art because both describe cooling structures for turbine sections. Chehab teaches providing cooling fluid to internal passageways of a turbine vane in the turbine section (Figure 3, item 20). Galle in view of Goulds already shows fluid being provided to the radially outer side of a turbine vane but does not describe if the fluid passes into or through the vane (Galle Figure 3). Because of these similarities, the internal passageway vanes of Chehab would provide predictable results if added to the cooling structure of Galle in view of Goulds. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the internal passageway vanes of Chehab in the cooling structure of Galle in view of Goulds because the vane passages allow for cooling of the vane structures (Par. 0007) and simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Alternatively, Galle in view of Goulds and further in view of Chehab teaches the limitations of claim 17 above but does not explicitly show the inlet existing in the compressor section of the engine. However, the embodiment of Figure 4 of Galle shows a passage being supplied by the compressor section of the engine to the vane of the turbine section for cooling. As the embodiment of figure 4 shows that the cooling fluid can be routed from the compressor to the turbine component, both provide passages with a metering valve, and the use of compressor bleed air for the cooling of turbine components is common in the art, providing the design of the embodiment of Figure 3 with the inlet of figure 4 in the compressor section would provide predictable results. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Figure 3 to have the inlet in the compressor from Figure 4 because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).

Allowable Subject Matter
Claims 9 and 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 9, the prior art found did not show the conduit being monolithically formed with the case structure. Most of the art found either provided a separately formed conduit or did not describe how the conduit was formed and attached to the case. Art such as Binek (US 20200347728) provided a monolithically formed passage but that only existed because it was in the casing and thus would not meet the limitations that the conduit is located radially outside the case structure so it does not translate to any of the other prior art. Regarding claim 16, while the prior art shows a curved conduit that is radially outside of the case, it shows a semi-circle, which does not provide the maximum displacement closer to the second end than the first end. No art was found that would have made such a design choice obvious and no rationale made sense for an obviousness rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892. The examiner has cited various cooling passage structures for gas turbine engines. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/IGOR KERSHTEYN/            Primary Examiner, Art Unit 3745